October 12, 2007 52 (81) 8114-0000 Mr. Larry Spirgel Assistant Director Division of Corporate Finance United States Securities and Exchange Commission 100 F Street, N.E., Office 3536, Mail Stop 3561 Washington, D.C. 20549 Re: Axtel, S.A.B. de C.V. Form 20-F for the year ended December 31, 2006 File No. 333-114196 Dear Mr. Spirgel: This letter supplements our letter of September 26, 2007.Axtel, S.A.B. de C.V.(the Company) acknowledges, in connection with responding to the Staffs comment on the captioned Report on Form 20-F, that the Company is responsible for the adequacy and accuracy of the disclosure in the filings; staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filings; and the Company may not assert any staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. If you have any further questions, please do not hesitate to telephone me at 52 (81) 8114-0000. Sincerely, /s/ Jose Antonio Velasco Jose Antonio Velasco
